Dismiss and Opinion Filed June 13, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00437-CV


                   IN THE INTEREST OF A.M. AND E.M., CHILDREN


                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause No. 07-1232-397

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       In a letter dated May 12, 2016, the Court questioned its jurisdiction over this appeal.

Specifically, it appeared that appellant sought to appeal the trial court’s January 11, 2016 Order

on Enforcement for Possession which adjudged appellant in contempt of court. We instructed

appellant to file a letter brief addressing our jurisdictional concern and gave appellee an

opportunity to respond. In a letter dated May 23, 2016, appellant conceded that the Court does

not have jurisdiction over this appeal and that mandamus relief is the appropriate remedy.

Appellees have not responded to date.

       Courts of appeals lack jurisdiction to review contempt orders on direct appeal. Tracy v.

Tracy, 219 S.W.3d 527, 530 (Tex. App.—Dallas 2007, no pet.). A party pursuing review of a

contempt order involving confinement may file a petition for writ of habeas corpus; a party
seeking review of a contempt order that does not involve confinement may file a petition for writ

of mandamus. Id.

       Because appellant challenges only the trial court's contempt order, we lack jurisdiction

over this appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
160437F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.M. AND E.M.,                  On Appeal from the 397th Judicial District
CHILDREN                                           Court, Grayson County, Texas
                                                   Trial Court Cause No. 07-1232-397.
No. 05-16-00437-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees Jerry Byron and Dian Byron recover their costs of this appeal
from appellant David Eugene Martin.


Judgment entered June 13, 2016.




                                             –3–